UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported: April 25, 2014 Viggle Inc. (Exact name of Registrant as Specified in its Charter) Delaware 0-13803 33-0637631 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 902 Broadway, 11th Floor New York, New York (Address of principal executive offices) (Zip Code) (212)231-0092 (Registrant’s Telephone Number, including Area Code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions ( see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 8.01.Other Events. On April 25, 2014, the Company issued a press release relating to the pricing of its public offering and uplisting to NASDAQ. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release dated April 25, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VIGGLE INC. Date: April 25,2014 By: /s/Mitchell J. Nelson Name:Mitchell J. Nelson Title:Executive Vice President 3
